Citation Nr: 1435758	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-00 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hodgkin's lymphoma with benign prostatic hypertrophy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel






INTRODUCTION

The Veteran served on active duty from December 1989 to November 1993.  He served in the Southwest Asia Theater of operations during the Persian Gulf War from December 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The October 2007 rating decision, in pertinent part, denied service connection for Hodgkin's lymphoma with benign prostatic hypertrophy.  In April 2008, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in September 2008.  In November 2008, the Veteran requested a 60-day extension on his appeal, which the RO granted in December 2008.  The Veteran thereafter timely filed a Substantive Appeal (VA Form 9) in January 2009.

The Board notes that the October 2007 rating decision also denied the claim for service connection for hemorrhoids.  Although the Veteran filed a Notice of Disagreement in April 2008, and the RO furnished a Statement of the Case on this issue in September 2008, the Veteran did not perfect an appeal of this issue.  Therefore, this issue is not before the Board at this time. 

In February 2012, the Board remanded the claim for additional development.  

In September 2012, the Veteran testified before a Decision Review Officer (DRO).  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that other than the July 2014 Informal Hearing Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Board has considered the July 2014 Informal Hearing Presentation in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.  

2.  The competent and probative evidence shows that the Veteran has a diagnosis of residuals of T-Cell rich B-Cell lymphoma; this diagnosed disability did not manifest to a compensable degree within 1 year of service, and it is not etiologically related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for Hodgkin's lymphoma with benign prostatic hypertrophy, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, October 2012 VA examination report, the Veteran's DRO hearing testimony, and the Veteran's statements.  

The Board finds that the October 2012 VA examination is adequate because the examiner considered the relevant facts regarding the Veteran's medical history and addressed whether the Veteran's claimed disability was related to his period of service.  Although the VA examiner was unable to provide a nexus opinion without speculation, the Board still finds that the medical opinion was adequate because the examiner sufficiently explained the reasons for her inability to provide an opinion without speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included scheduling the Veteran for a DRO hearing.  In response, the RO/AMC scheduled the Veteran for a September 2012 DRO hearing.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and Hodgkin's disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date).  

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his Hodgkin's lymphoma is due to exposure to environmental hazards or as due to an undiagnosed illness.  

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  A December 2000 letter from the Office of the Secretary of Defense indicates that the Veteran's unit was located near Khamisiyah, Iraq, during the demolition of chemical agent munitions on March 10, 1991.  Thus, the Board concedes that the Veteran was exposed to chemical agents during service.    

Post-service VA and private medical records dated from September 2005 to April 2007 show that the Veteran received intermittent treatment for Hodgkin's lymphoma.  He was noted to have been diagnosed with Hodgkin's lymphoma in October 2005.  

In September 2012, the Veteran's private physician filled out a nexus statement.  She indicated that she had reviewed the Veteran's treatment records since his separation from the military and that the Veteran's current diagnosis was that of B-Cell lymphoma.  She opined that the Veteran's B-Cell lymphoma was "as most likely caused by or a result of demolitions at Khamisiyah (51% probability or better)."  Her rationale for the opinion was "[e]xposure to chemical agents that may be carcinogenic."  

In September 2012, the Veteran testified at a hearing before a DRO.  Testimony revealed, in pertinent part, that during the Persian Gulf War, the Veteran served with Bravo 26th Support Company, 3rd Infantry Division, and that he was located near Khamisiyah, Iraq on March 10, 1991.  The Veteran testified that he observed ammunition pits filled with AK-47s and that one night, he heard one of the pits being blown up in an explosion.  He reported that when he received the December 2000 letter from the Department of Defense informing him that he may have been exposed to chemical agents near Khamisiyah, Iraq, he just tucked away the letter because he felt that at the time, he was a healthy young man.  He stated that he had also been exposed to the smoke and dust from the burning oil and gas wells during service.  He indicated that his current residuals of Hodgkin's lymphoma included swollen feet from the chemotherapy treatments.  

On VA examination in October 2012, the Veteran reported being diagnosed with lymphoma in 2005.  He stated that he "was ill before [he] ever left the military-pains in chest, [and] pains in stomach."  He indicated that he had been exposed to a lot of dust and fumes from oil and gas fires, in addition to the exploding ammunition pits.  He maintained that he later noticed that he started becoming tired and that "the Geritol wasn't helping...Stage IV."  He reported that he underwent chemotherapy treatment in 2006 and 2007, and that it was complicated by fever/neutropenia, severe pain in the abdomen, and generalized weakness.  He stated that these symptoms were all now resolved.  He also complained that he had foot pain and discomfort for years, but that this had subsided.  He indicated that his only residual discomfort was intermittent swelling of the feet, which had had its onset during chemotherapy.  

After examination of the Veteran and review of the claims file, the examiner diagnosed the Veteran with residuals of T-Cell rich B-Cell lymphoma (non-Hodgkin's lymphoma), which she noted was claimed as "residuals of Hodgkin's lymphoma."  She found that it would be only with resort to mere speculation to opine whether or not the Veteran's residuals of T-Cell rich B-cell lymphoma was incurred in or caused or aggravated by exposure to chemical agents from demolition of chemical agent munitions at Khamisiyah, Iraq, on March 10, 1991.  She based this on medical literature review, medical record review, and clinical experience.  She explained that the current medical literature did not yet support a cause and effect relationship between environmental exposures in Southwest Asia and the subsequent development of Hodgkin's or non-Hodgkin's lymphoma, years following the cessation of the exposure.  She also found that there was no current objective evidence that the Veteran's residuals of T-Cell rich B-Cell lymphoma was incurred in or caused or aggravated by exposure to chemical agents from demolition of chemical agent munitions at Khamisiyah, Iraq, on March 10, 1991.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board assigns no probative weight to the September 2012 private medical opinion because no rationale was provided for the opinion.  The private physician opined that the Veteran's B-Cell lymphoma was "as most likely caused by or a result of" the exposure to the demolitions at Khamisiyah because the Veteran was exposed to chemical agents that might have been carcinogenic.  She essentially found that the Veteran's B-Cell lymphoma was related to his exposure to chemical agents because he was exposed to chemical agents.  Thus, the Board finds that the September 2012 physician did not provide a rationale for why the Veteran's B-Cell lymphoma was related to his exposure to chemical agents.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).    

Regarding the October 2012 VA opinion, the Board acknowledges that the examiner found that it would be mere speculation to opine on whether the Veteran's T-Cell rich B-cell lymphoma was related to his exposure to chemical agents during his period of service in the Persian Gulf.  However, the Board notes that it is permitted to rely upon a medical examiner's conclusion that an etiology opinion would be speculative as long as "the inability to render a requested opinion is adequately explained" and the examiner has "done all that reasonably should be done to become informed about a case."  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Here, the October 2012 examiner followed her 'mere speculation' statement with the rationale that the medical literature did not support a causal relationship between environmental exposures in Southwest Asia and the subsequent development of Hodgkin's or non-Hodgkin's lymphoma, years following the cessation of the exposure.  She also explained that there was no objective evidence that the Veteran's residuals of T-Cell rich B-Cell lymphoma was related to his exposure to chemical agents in Khamisiyah, Iraq.  As a result, the Board finds the October 2012 opinion to be adequate.  In addition to providing adequate reasoning and bases for her inability to render the requested opinion, the October 2012 examiner reviewed the claims file, considered the Veteran's lay statements considering his disorder, and examined the Veteran extensively.  For these reasons, the opinion by the October 2012 VA examiner is afforded great probative value.  

Although the Board concedes that the Veteran had in-service exposure to chemical agents, there is no credible evidence suggesting his Hodgkin's lymphoma arose during the year following discharge from service.  Indeed, the first objective post-service evidence of Hodgkin's lymphoma is in October 2005, which is approximately 12 years after the Veteran's period of active service.  As Hodgkin's lymphoma was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

The Board notes that the Veteran has been diagnosed with Hodgkin's disease, which is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2013).  Service connection based on a continuity of symptomatology can be warranted under 38 C.F.R. § 3.303(b) (2013) for chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case, the Veteran has not asserted a continuity of symptomatology after discharge.  Indeed, the Veteran has consistently reported that he was diagnosed with Hodgkin's lymphoma in 2005.  He also testified at his September 2012 DRO hearing that that when he had received the letter from the Secretary of Defense in 2000 regarding potential exposure to chemicals, he had considered himself to be a healthy young man.  Moreover, the objective evidence of record does not show that the Veteran has continuously had Hodgkin's disease since discharge from service.  Therefore, the Board finds that service connection for Hodgkin's disease based on a theory of continuity of symptomatology is not warranted. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, Hodgkin's lymphoma falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of fatigue, any actual diagnosis of Hodgkin's lymphoma or non-Hodgkin's lymphoma, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current Hodgkin's lymphoma requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran believes that he has Hodgkin's lymphoma that is due to his period of service, to include exposure to environmental hazards or as due to an undiagnosed illness, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current Hodgkin's lymphoma is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  

For the reasons set forth above, the Board finds the October 2012 VA opinion by the October 2012 VA examiner (which was accompanied by supporting rationale) to be of greater probative value than the September 2012 private opinion and the Veteran's lay contentions regarding the etiology of his Hodgkin's lymphoma.

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's residuals of T-Cell rich B-Cell lymphoma was not shown for many years after discharge from service, and his currently diagnosed residuals of T-Cell rich B-Cell lymphoma has not been shown by competent medical evidence to be etiologically related to his active service, to include as due to environmental hazard exposure.  In addition, as the Veteran's residuals of T-Cell rich B-Cell lymphoma is a diagnosed condition, the Veteran may not avail himself of the presumption pertaining to undiagnosed illness as set forth in 38 C.F.R. § 3.317.  Accordingly, service connection for residuals of T-Cell rich B-Cell lymphoma, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

 
ORDER

Entitlement to service connection for Hodgkin's lymphoma with benign prostatic hypertrophy is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


